Case 2:20-cv-00004-JAK-PVC Document 14 Filed 08/04/20 Page 1 of 2 Page ID #:522



   1
   2
   3
   4
   5
   6
   7
   8                           UNITED STATES DISTRICT COURT
   9                         CENTRAL DISTRICT OF CALIFORNIA
  10
  11   NEIL BREITBARD,                                Case No. CV 20-0004 JAK (PVC)
  12                        Petitioner,
                                                      ORDER ACCEPTING FINDINGS,
  13          v.                                      CONCLUSIONS AND
                                                      RECOMMENDATIONS OF UNITED
  14   CALIFORNIA DEPARTMENT OF                       STATES MAGISTRATE JUDGE
       CORRECTIONS AND
  15   REHABILITATION, Warden,
  16                        Respondent.
  17
  18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, Respondent’s
  19   Motion to Dismiss, Petitioner’s Response, all of the records and files herein, and the
  20   Magistrate Judge’s Report and Recommendation. The time for filing Objections to the
  21   Report and Recommendation has passed and no Objections have been received. Based on
  22   the foregoing review, the Court agrees with, accepts and adopts the findings, conclusions
  23   and recommendations of the Magistrate Judge.
  24
  25          IT IS ORDERED that the Motion to Dismiss is granted. The Petition is denied and
  26   Judgment shall be entered dismissing this action without prejudice.
  27   \\
  28   \\
Case 2:20-cv-00004-JAK-PVC Document 14 Filed 08/04/20 Page 2 of 2 Page ID #:523



   1   \\
   2         IT IS FURTHER ORDERED that the Clerk serve copies of this Order and the
   3   Judgment herein on Petitioner at his current address of record and on counsel for
   4   Respondent.
   5
   6         DATED: August 4, 2020
   7
   8
                                                    JOHN A. KRONSTADT
   9                                                UNITED STATES DISTRICT JUDGE
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                   2
